Exhibit SECOND AMENDMENT TO REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE AGREEMENT This SECOND AMENDMENT TO REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE AGREEMENT (this “Amendment”) dated as of July 30, 2010 and with effect as of July 15, 2010 is made and entered into by and between Roomlinx, Inc., a Nevada corporation (“Borrower”), and Cenfin LLC, a Delaware limited liability company (the “Lender”). WHEREAS, the Borrower and the Lender are parties to that certain Revolving Credit, Security and Warrant Purchase Agreement dated as of June 5, 2009, as amended by that certain First Amendment to Revolving Credit, Security and Warrant Purchase Agreement dated as of March 10, 2010 (the “Credit Agreement”); WHEREAS, the Borrower has requested, and Lender has agreed to, among other things, a change in the interest rate under the Credit Agreement to the Federal Funds Rate then in effect plus 5.0%. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained and of the loans, extensions of credit and commitments herein referred to, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE; DETERMINATION OF PURCHASE PRICE Section Use of Defined Terms.Unless otherwise defined herein or the context otherwise requires, terms for which meanings are provided in the Credit Agreement shall have such meanings when used in this Amendment. ARTICLE II AMENDMENTS Section Definitions.The following definitions are hereby added to the Credit Agreement in the applicable alphabetical order: “‘Federal Funds Rate’ means, as of the most recent Measurement Date, the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published on the next succeeding Business Day by the Federal Reserve Bank of NewYork.” “‘Measurement Date’ means July 15, 2010 and each one-year anniversary thereof.” Section Change in Interest Rate.The first sentence of Section 2.1(c) of the Credit Agreement is hereby deleted and replaced in its entirety by the following: “Each Revolving Loan shall bear interest at the Federal Funds Rate plus 5.0%.” Section Warrant Strike Price.Section 3.1of the Credit Agreement is hereby deleted and replaced in its entirety by the following: “3.1Warrant Issuance.Simultaneously with the making of each Revolving Loan, the Borrower agrees to issue to Lender (i) a common stock purchase warrant in the form attached hereto as Exhibit B, exercisable for a three year period, to purchase up to that number of shares of Common Stock equal to 50% of the principal amount funded in respect of such Revolving Loan divided by either (i) for warrants issued in respect of the first $5,000,000 of Revolving Loans made after July 15, 2010, the Exercise Price of $0.02 per share (subject to adjustment as provided in the Warrant and for the expected 1-100 reverse stock split) or (ii) thereafter, by an Exercise Price equal to the average of the high and low market price for the Common Stock on the day of issuance (or if not a Business Day, the next succeeding Business Day).” ARTICLE III REPRESENTATIONS AND WARRANTIES Section 3.1Representations and Warranties.In order to induce the Lender to enter into this Amendment, the Borrower hereby represents and warrants to the Lender as of the date hereof, as follows: (a) Credit Agreement Representations.The representations and warranties of the Borrower set forth in the Credit Agreement are true and correct as of the date of this Agreement. (b)
